DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Claim 58 recites the limitation “a fifth wiring layer between the first wiring layer and the substrate; a sixth wiring layer between the fifth wiring layer and the substrate, and a gate electrode layer between the sixth wiring layer and the substrate” in lines 9-10.
However, there is no support for “fifth wiring layer” and “sixth wiring layer” in the speciation as originally filed. 
Claim 59 recites the limitation “a fourth wiring and a fifth wiring in the first wiring layer” in line 2. 
However, there is no support for “fifth wiring” in the speciation as originally filed. 

	Claim 60 recites the limitation “wherein a sixth wiring in one of the first wiring layer and the second wiring layer electrically connect the memory cell array and a peripheral circuit” in lines 1-3.
However, there is no support for “sixth wiring” in the speciation as originally filed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 58 recites the limitation “a fifth wiring layer between the first wiring layer and the substrate; a sixth wiring layer between the fifth wiring layer and the substrate, and a gate electrode layer between the sixth wiring layer and the substrate” in lines 9-10.
However, there is no support for “fifth wiring layer” and “sixth wiring layer” in the speciation as originally filed. 
Claim 59 recites the limitation “a fourth wiring and a fifth wiring in the first wiring layer” in line 2. 
However, there is no support for “fifth wiring” in the speciation as originally filed. 
Claim 60 recites the limitation “wherein a sixth wiring in one of the first wiring layer and the second wiring layer electrically connect the memory cell array and a peripheral circuit” in lines 1-3.
However, there is no support for “sixth wiring” in the speciation as originally filed. 
Therefore, claims are failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Allowable Subject Matter
Claims 1-19, 21-57 and 61-66 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the second wiring layer including a third wiring, wherein the end of the second wiring is formed into two or more rectangular loops having a common side that is contiguous with and extends in the second direction from a main body of the second wiring, and a contact is formed at an end of the common side and is formed to electrically connect the second wiring to the third wiring,” as recited in claim 1, and  “the second wiring layer including a third wiring, wherein the end of the second wiring is formed into two or more rectangular loops having a common side that is contiguous with and extends in the second direction from a main body of the second wiring, and a contact is formed at an end of the common side and is formed to electrically connect the second wiring to the third wiring,” as recited in claim 56 respectively.
Claims 2-19, 21-55, 57 and 61-66 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kato et al. (US 2012/0200751) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 10, 2022